Citation Nr: 1730281	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  15-25 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder.  

3.  Entitlement to service connection for a left leg disability.  

4.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.  

5.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.  

6.  Entitlement to service connection for fibromyalgia.  

7.  Entitlement to service connection for a skin disorder, to include melasma.  

8.  Entitlement to an increase in a 10 percent rating for right tibia and fibula stress reaction.  

9.  Entitlement to an increase in a 10 percent rating for left tibia and fibula stress reaction, with osteochondritis.  

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1991 to April 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico, that determined that new and material evidence had not been received to reopen claims for entitlement to service connection for a back disability (listed as lumbosacral strain, claimed as degenerative disc disease of the lumbar spine) and for a psychiatric disorder (listed as a mood disorder, claimed as generalized anxiety disorder, a major depressive disorder and a sleep disorder).  By this decision, the RO also denied service connection for a left leg disability (listed as left radiculopathy at L4, L5, and S1); carpal tunnel syndrome of the right wrist (listed as right carpal tunnel syndrome); carpal tunnel syndrome of the left wrist (listed as left carpal tunnel syndrome); fibromyalgia; and for a skin disorder, to include melasma (listed as melasma).  The RO further denied an increase in a 10 percent rating for right tibia and fibula stress reaction and an increase in a 10 percent rating for left tibia and fibula stress reaction, with osteochondritis.  

The issues have been recharacterized to comport with the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's reopened claim for entitlement to service connection for a psychiatric disorder, as well as the issues of entitlement to service connection for a left leg disability; entitlement to service connection for carpal tunnel syndrome of the right wrist; entitlement to service connection for carpal tunnel syndrome of the left wrist; entitlement to service connection for fibromyalgia; entitlement to service connection for a skin disorder, to include melasma; entitlement to an increase in a 10 percent rating for right tibia and fibula stress reaction; entitlement to an increase in a 10 percent rating for left tibia and fibula stress reaction, with osteochondritis; and entitlement to a TDIU, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for entitlement to service connection for a back disability in March 2009, and the Veteran did not appeal.  

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  A back disability, diagnosed as degenerative disc disease of the lumbar spine, with radiculopathy, had its onset in service.  

4.  The RO denied service connection for a psychiatric disorder in June 1995, and the Veteran did not appeal.  

5.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 2009 RO decision, which determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a back disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

3.  The criteria for service connection for a back disability, diagnosed as degenerative disc disease of the lumbar spine, with radiculopathy, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

4.  The June 1995 RO decision that denied entitlement to service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

5.  New and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence, Back Disability

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The Board initially denied service connection for a back disability in June 2006.  In March 2009, the RO denied an application to reopen a claim for entitlement to service connection for a back disability.  The Board notes that there was no new and material evidence received within one year of the March 2009 RO decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367-68.  The June 2006 Board decision and the March 2009 RO, which was not appealed, are considered final.  38 U.S.C.A. §§ 7104, 7105.  

The evidence considered at the time of the March 2009 RO decision included the Veteran's available service treatment records; post-service VA treatment records; VA examination reports; and the Veteran's own statements.  

The Board initially denied service connection for a back disability (listed as a back disorder) on the basis that such a disability, to include lumbar discogenic disease and bilateral lumbar radiculopathy, was not shown in service; that degenerative joint disease of the lumbar spine was not manifest to a compensable degree within the first post-service year; and that a back disability had not been shown by competent evidence to be related to service, or to disease or injury of service origin.  The Board reported that the Veteran had theorized that she had a back disorder that was directly the result of an injury in service, or that was a result of her lower extremity disorders.  In terms of evidence, the Board noted that on a medical board examination during service in February 1992, the Veteran complained of low back pain for six months and that an x-ray and physical examination were negative.  The Board indicated that a June 1992 VA spine examination report reflects of a diagnosis of paravertebral myositis and that degenerative joint disease was not found at that time.  The Board related that an examiner, pursuant to an August 2002 VA spine examination report, reviewed the Veteran's claims file.  The Board stated that the examiner noted a prior 1999 magnetic resonance imaging (MRI) study and other studies of the Veteran's back, that the examiner noted with specificity his service treatment records, and that the diagnosis was low back pain with no pathological findings on the physical examination.  The Board maintained that the examiner concluded that there was not enough medical evidence to state or to link the Veteran's MRI scan, with the bulging disc, to her alleged back problems from her military service.  

The Board also referred to an October 2005 VA spine examination report and indicated that the examiner reviewed the Veteran's claims file.  The Board reported that the examiner stated that following a review and a thorough examination, the diagnoses were an L5-S1 disc bulge without impression upon the thecal sac or existing nerves, as well as clinical, bilateral lumbar radiculopathy, secondary to the disc bulge.  The examiner stated that the examiner opined that the low back disabilities found were less likely than not related to the Veteran's period of service, including the documented in-service back complaints, or the service-connected right and left tibia stress reactions.  The Board indicated that the August 2002 and October 2005 VA spine examination reports were deemed highly probative because the conclusions reached were those of medical professionals and based upon thorough historical reviews, and equally thorough examinations, and that they included historically and medically significant reasons and bases for the conclusions reached.  

The Board indicated, in summary, that the preponderance of the evidence failed to document that the Veteran's back disability was proximately due to or the result of a service-connected disease or injury; that her back disorder, to include discogenic disease of L5-S1, was incurred during service; or that degenerative joint disease was presumptively incurred in service.  

In March 2009, the RO denied an application to reopen a claim for entitlement to service connection for a back disability (listed a lumbosacral strain) on the basis that no new and material evidence had been received to reopen the Veteran's claim.  The RO noted that VA treatment records dated from May 2008 to March 2009 show treatment for low back pain, depression, fibromyalgia, endometriosis, gastroesophageal reflux disease, and obesity.  The RO indicated that the Veteran previously applied for service connection for a low back disability and that the denial of the Veteran's claim was affirmed by the Board (in June 2006).  The RO related that the June 2006 Board decision was final and that new and material evidence not previously considered was necessary to reopen the claim.  

The evidence received since the March 2009 RO decision includes an April 2014 private treatment report from C. E. Mora Quesada, M.D.; additional VA treatment records; VA examination reports; and statements from the Veteran.  

The April 2014 private treatment report from Dr. Mora Quesada indicates diagnoses, including degenerative disc disease of the lumbar spine, and radiculopathy, L4, L5, S1.  Dr. Mora Quesada maintained that the Veteran served in the Gulf War Era and that she presented with dermatological, musculoskeletal, and psychiatric disorders that were more probably than not secondary to her military service performance.  

The Board observes that in the evidence available at the time of the March 2009 RO decision, there was no evidence specifically relating the Veteran's claimed back disability to her period of service.  The Board notes that the April 2014 report from Dr. Mora Quesada relates diagnoses including degenerative disc disease of the lumbar spine, and radiculopathy, L4, L5, S1.  Additionally, Dr. Mora Quesada stated that the Veteran's musculoskeletal disorders were more probably than not secondary to her military service performance.  The evidence will be considered credible for the purposes of determining whether new and material evidence has been received.  

The Board finds that the April 2014 report form Dr. Mora Quesada is evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show a back disability stemming from the Veteran's period of service.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that the evidence received since the January 2010 RO decision is new and material, and that reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

II. Service Connection, Back Disability

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran is service-connected for right tibia and fibula stress reaction and for left tibia and fibula stress reaction, with osteochondritis.  

The Veteran contends that she has a back disability that is related to service, or, more specifically, that is related to her service-connected right tibia and fibula stress reaction and left tibia and fibula stress reaction, with osteochondritis.  She specifically reports that she was treated for back problems during her period of service.  The Veteran also contends that her service-connected right tibia and fibula stress reaction and left tibia and fibula stress reaction, with osteochondritis, may have caused her back problems.  

The Veteran served on active duty in the Army from June 1991 to April 1992.  

The Veteran's service treatment records are incomplete.  The available service treatment records refer to treatment for back problems.  

A February 1992 hospital medical record report notes that a review of the Veteran's medical records indicated that in early July 1991, she first complained of left ankle and thigh pain, left hip pain, and bilateral tibial tuberosity tenderness, as well as tenderness over the tibia as well.  It was noted that throughout the month of July 1991, the Veteran had episodic pain in both legs related to running.  The examiner stated that the Veteran was next evaluated in September 1991 with complaints of pain in the thighs, as well as pain and tenderness in the right leg, without evidence of an acute injury, which she felt was related to running.  The examiner stated that the examination, at that time, notes positive tenderness over the patellofemoral region of the right knee.  

The examiner reported that the Veteran then began her basic training and that she arrived at Fort Jackson in South Carolina in late January 1992.  The examiner indicated that after one week of physical training, the Veteran was seen at the physical therapy clinic with complaints of low back pain and bilateral pain in the shins which she reported had been present for six months and that had never completely resolved.  It was noted that a January 1992 lumbar spine x-ray report was negative.  The examiner related that an x-ray of both tibias was negative for an obvious fracture and that an examination was notable for tenderness over the tibias, bilaterally.  The examiner stated that the Veteran was diagnosed with probable stress reaction at that time.  The diagnoses were chronic, bilateral tibial and fibular stress reactions and chronic, residuals of Osgood-Schlatter's disease, bilaterally.  A back disability was not specifically diagnosed at that time.  

The Board notes that the January 1992 x-ray report, as to the Veteran's lumbar spine, is not of record.  

Post-service private treatment records and VA treatment records, including examination reports, show treatment for back disorders, including lumbar paravertebral myositis; low back pain; an L5-S1 disc bulge without an impression upon the thecal sac or existing nerves; clinical, bilateral, radiculopathy; degenerative disc disease of the lumbar spine, and radiculopathy, L4, L5, S1.  

A June 1992 VA spine examination report, approximately two months after the Veteran's separation from service, does not include a notation that the Veteran's claims file was reviewed.  The Veteran reported that she injured her back when she slipped and fell during a training march in January 1992.  She also complained of back pain that extended from her upper back to her lower back.  The Veteran stated that suffered from back pain at all times, with morning stiffness.   The diagnoses included lumbar paravertebral myositis.  

An August 2002 VA spine examination report notes that the Veteran's claims file was reviewed.  The Veteran reported that she began to have low back pain due to carrying a rucksack when she was in the Army.  It was noted that the Veteran also complained of falling and having trauma to her low back.  The Veteran indicated that she had constant low back pain, which fluctuated with household chores.  She stated that the pain throbbed more on the right side.  She denied that she had burning, electricity, or radiating pain down to her lower extremities.  

The examiner reported that the Veteran had a lumbar MRI study in June 1999 with an impression of an L5-S1 disc bulge without impression upon the thecal sac.  It was noted that a March 1999 computed tomography scan, as to the Veteran's lumbar spine, shows an L2-L3 normal disc; an L3-L4 normal disc; an L5-S1 normal disc; no evidence of herniation, and an impression of a normal study.  The examiner stated that a November 1997 computed tomography scan, as to the lumbar spine, relates an impression of a normal scan.  

The diagnosis was low back pain, with no pathological findings on the physical examination.  The examiner stated that the bulging disc at L5-S1 by an MRI study was seen eight years after the Veteran's release form military service.  The examiner stated that the Veteran had two lumbar computed tomography scans which were normal studies.  The examiner related that the Veteran's service treatment records were reviewed and that there was no evidence of low back problems reported.  The examiner indicated that pursuant to February 1991 and March 1992 reports of medical history, the Veteran checked that she did not have recurrent back pain.  The examiner reported that a February 1991 objective pre-enlistment examination report noted that the Veteran's spine was normal.  The examiner maintained that the other musculoskeletal note did not have enough evidence to state or to link her MRI scan, with a bulging disc, to her alleged back problems from her military service.  

A VA spine examination report, apparently dated in October 2005, is incomplete.  There is a notation that the Veteran's claims file was reviewed.  The diagnoses were L5-S1 disc bulge without impression upon the thecal sac or existing nerves and clinical, bilateral lumbar radiculopathy.  The examiner indicated that it was less likely than not (less than 50/50 probability) that the Veteran's diagnosed back disabilities were caused by or a result of her military service.  The examiner discussed the Veteran's medical history in some detail.  The examiner stated that a conclusion could be reached that the Veteran's lumbar discogenic disease occurred several years after her military service and between March 1999 and June 1999.  The examiner reported that a bone scan performed during the Veteran's period of service was positive for stress reactions of the tibias, but negative for a back condition.  The examiner indicated that, objectively, a conclusion could be reached that the low back condition was not confirmed by objective studies such as a bone scan when she was complaining of bilateral service-connected right and left tibia stress reactions.  The examiner maintained that it was his opinion that the low back disabilities found on the examination were less likely than not related to the Veteran's period of service, including documented in-service back complaints or to her service-connected right and left tibia stress reactions.  

An April 2014 private treatment report from Dr. Mora Quesada indicates diagnoses including degenerative disc disease of the lumbar spine, and radiculopathy, L4, L5, S1.  Dr. Mora Quesada maintained that the Veteran served in the Gulf War Era and that she presented with dermatological, musculoskeletal, and psychiatric disorders that were more probably than not secondary to her military service performance.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that there are several opinions of record that address the etiology of the Veteran's claimed back disability.  

The Board observes that the examiner, pursuant to the August 2002 VA spine examination, related a diagnosis of low back pain, with no pathological findings on the physical examination.  The examiner, following a review of the claims file, stated that the bulging disc at L5-S1 by an MRI study was seen eight years after the Veteran's release form military service, and that the Veteran had two lumbar computed tomography scans which were normal studies.  The examiner indicated that the Veteran's service treatment records were reviewed and that there was no evidence of low back problems reported.  The examiner also related that pursuant to February 1991 and March 1992 reports of medical history, the Veteran checked that she did not have recurrent back pain.  The examiner further reported that a February 1991 objective pre-enlistment examination report noted that the Veteran's spine was normal.  The examiner maintained that the other musculoskeletal note did not have enough evidence to state or to link her MRI scan, with a bulging disc, to her alleged back problems from her military service.  

The Board observes that the examiner stated that there was no evidence of low back problems reported in the Veteran's service treatment records.  The Board notes, however, that a February 1992 hospital medical history record report shows that the Veteran complained of low back pain that had been present for six months and that had never completely resolved.  Additionally, the examiner referred to a medical history form at the time of a February 1991 pre-enlistment examination, as well as the February 1991 objective pre-enlistment examination report, to support the position that the Veteran did not have back problems in service.  However, such pre-enlistment reports would clearly not show if she had back problems in service.  Further, the Board notes that the examiner solely diagnosed low back pain, with no pathological findings on the physical examination.  The Board notes, however, that the evidence of record shows treatment for numerous back problems, including lumbar paravertebral myositis; low back pain; an L5-S1 disc bulge without an impression upon the thecal sac or existing nerves; clinical, bilateral, radiculopathy; degenerative disc disease of the lumbar spine; and radiculopathy L4, L5, S1.  The Board observes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, the examiner did not address any reports of the Veteran of back problems during service and since service.  See Davidson, 581 F.3d at 1313.  Therefore, the Board finds that the opinion provided by the VA examiner, pursuant to the August 2002 VA spine examination report, has no probative value in this matter.  

Additionally, the Board observes that the examiner, pursuant to the October 2005 VA spine examination report, related diagnoses of L5-S1 disc bulge without impression upon the thecal sac or existing nerves and clinical, bilateral lumbar radiculopathy.  The examiner, following a review of the claims file, indicated that it was less likely than not that the Veteran's diagnosed back disabilities were caused by or a result of her military service.  The examiner stated that a conclusion could be reached that the Veteran's lumbar discogenic disease occurred several years after her military service and between March 1999 and June 1999.  The examiner reported that a bone scan performed during the Veteran's period of service was negative for a back condition.  The examiner indicated that, objectively, a conclusion could be reached that the low back condition was not confirmed by objective studies such as a bone scan when she was complaining of bilateral service-connected right and left tibia stress reactions.  The examiner maintained that it was his opinion that the low back disabilities found on the examination were less likely than not related to the Veteran's period of service, including documented in-service back complaints or to her service-connected right and left tibia stress reactions.  

The Board observes that the examiner did not provide much in the way of a rationale for his opinion that the Veteran's service-connected right and left tibia stress reactions did not cause her back problems.  Additionally, the examiner did not address whether the Veteran's service-connected right tibia and fibula stress reaction and left tibia and fibula stress reaction, with osteochondritis, aggravated any diagnosed back disabilities.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Further, the examiner did not specifically address the Veteran's reports of back problems during service and since service.  See Davidson, 581 F.3d at 1313.  Therefore, the Board finds that the opinions provided by the examiner, pursuant to the October 2005 VA spine examination report, have less probative value in this matter.  

Further, the Board notes that in his April 2014 private treatment report, Dr. Mora Quesada diagnosed degenerative disc disease of the lumbar spine, and radiculopathy, L4, L5, S1.  Dr. Mora Quesada maintained that the Veteran served in the Gulf War Era and that she presented with musculoskeletal disorders that were more probably than not secondary to her military service performance.  The Board observes that there is no indication that Dr. Mora Quesada reviewed the Veteran's claims file.  Although claims file review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves, 22 Vet. App. at 295.  Additionally, Dr. Mora Quesada did not provide any rationale for his opinion that the Veteran's diagnosed back disabilities were more probably than not secondary to her military performance.  Therefore, the Board finds that the opinion provided by Dr. Mora Quesada is also not very probative in this matter.  

The medical evidence shows that the Veteran was treated for complaints of back pain during service, which she reported had been present for six months and had never completely resolved.  Additionally, a June 1992 VA spine examination report, approximately two months after the Veteran's separation from service, relates a diagnosis of paravertebral myositis.  Subsequent private and VA treatment records show that the Veteran was treated for variously diagnosed low back problems on numerous occasions.  

Further, the Board notes that the Veteran is competent to report low back problems during service and since service.  See Davidson, 581 F.3d at 1313.  Moreover, the Board finds that the Veteran's reports as to back problems during service and since service are credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Veteran is currently diagnosed with a back disability, diagnosed as degenerative disc disease of the lumbar spine, with radiculopathy (L5-S1 disc bulge without an impression upon the thecal sac or existing nerves; clinical, bilateral, radiculopathy; degenerative disc disease of the lumbar spine, and radiculopathy, L4, L5, S1).  In light of the evidence of record, the Board cannot conclude that the preponderance of the evidence is against the claim for service connection for a back disability, diagnosed as degenerative disc disease of the lumbar spine, with radiculopathy.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a back disability, diagnosed as degenerative disc disease of the lumbar spine, with radiculopathy, that had its onset during her period of service.  Therefore, service connection for a back disability, diagnosed as degenerative disc disease of the lumbar spine, with radiculopathy, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address other theories of service connection.  

III. New and Material, Psychiatric Disorder

The RO denied service connection for a psychiatric disorder in June 1995.  In July 1995, the Veteran submitted a notice of disagreement as to the June 1995 RO decision and a statement of the case was issued in August 1995.  The Veteran, however, did not submit a substantive appeal following the issuance of the statement of the case.  Therefore, an appeal of the June 1995 RO decision was not perfected and it is final.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2016).  There was no new and material evidence received within one year of the June 1995 RO decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367-68.  Therefore, June 1995 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the January 2010 RO decision included the Veteran's available service treatment records; post-service VA treatment records; VA examination reports; and the Veteran's own statements.  The RO denied service connection for a psychiatric disorder (listed as a nervous disorder) in June 1995 on the basis that such condition was neither incurred in nor caused by service.  The RO noted that the Veteran's service treatment records show no findings regarding the claimed disability, including a negative separation examination.  The RO indicated that a June 1992 VA psychiatric examination report shows a diagnosis of an adjustment disorder, with mixed emotional features, and that such disorder did not fall under the laws and regulations governing presumptive service connection, and that by definition, it was not chronic in nature and it usually persisted for less than six months.  

The evidence received since the June 1995 RO decision includes additional post-service VA treatment records; VA examination reports; an April 2014 private treatment report from C. E. Mora Quesada, M.D.; and statements from the Veteran.  

The April 2014 private treatment report from Dr. Mora Quesada relates diagnoses including a generalized anxiety disorder and a major depression disease.  Dr. Mora Quesada maintained that the Veteran served in the Gulf War Era and that she presented with dermatological, musculoskeletal, and psychiatric disorders that were more probably than not secondary to her military service performance.  

The Board observes that in the evidence available at the time of the June 1995 RO decision, there was no evidence specifically relating the Veteran's claimed psychiatric disorder to her period of service.  The Board notes that the April 2014 report from Dr. Mora Quesada notes diagnoses of a generalized anxiety disorder and a major depression disease.  Additionally, Dr. Mora Quesada stated that the Veteran's psychiatric disorders were more probably than not secondary to her military service performance.  The evidence will be considered credible for the purposes of determining whether new and material evidence has been received.  

The Board finds that the April 2014 report form Dr. Mora Quesada is evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show a psychiatric disorder stemming from the Veteran's period of service.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  Additionally, the Board notes that the April 2014 report from Dr. Mora Quesada would at least warrant a competent medical opinion to resolve the case.  See McLendon, 20 Vet. App. at 79; Shade, 24 Vet. App. at 110, 118.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that the evidence received since the June 1995 RO decision is new and material, and that reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim for entitlement to service connection for a psychiatric disorder will be addressed further in the remand section.  


ORDER

New and material evidence to reopen the claim for entitlement to service connection for a back disability has been received; to this limited extent, the appeal is granted.  

New and material evidence to reopen the claim for entitlement to service connection for a psychiatric disorder has been received; to this limited extent, the appeal is granted.  

Service connection for a back disability, diagnosed as degenerative disc disease of the lumbar spine, with radiculopathy, is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for a psychiatric disorder; entitlement to service connection for a left leg disability; entitlement to service connection for carpal tunnel syndrome of the right wrist; entitlement to service connection for carpal tunnel syndrome of the left wrist; entitlement to service connection for fibromyalgia; entitlement to service connection for a skin disorder, to include melasma; entitlement to an increase in a 10 percent rating for right tibia and fibula stress reaction; entitlement to an increase in a 10 percent rating for left tibia and fibula stress reaction, with osteochondritis; and entitlement to a TDIU.  

The Veteran is service-connected for right tibia and fibula stress reaction and for left tibia and fibula stress reaction, with osteochondritis.  The Veteran contends that she has a psychiatric disorder; a left leg disability; carpal tunnel syndrome of the right wrist; carpal tunnel syndrome of the left wrist; fibromyalgia; and a skin disorder, to include melasma, that are all related to service.  

The Veteran is competent to report having psychiatric problems; left leg problems; right and left wrist problems; joint pain; and skin problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on active duty in the Army from June 1991 to April 1992.  

The Veteran's service treatment records are incomplete.  Such records do not specifically show treatment for psychiatric problems; left leg problems; right and left wrist problems; fibromyalgia; or for skin problems, including melasma.  

Post-service private and VA treatment records show treatment for variously diagnosed psychiatric disorders, including depression; brief reactive depression; a depressive disorder; neurotic depression; a major depressive disorder; depression, not otherwise specified, rule out a major depressive disorder with psychotic features; anxiety; an anxiety state, not otherwise specified; and a generalized anxiety disorder.  The post-service private and VA treatment records also show treatment for joint pain of the left leg; bilateral carpal tunnel syndrome; fibromyalgia; and skin problems, including melasma and dermatitis.  

As to the Veteran's claim for service connection for a psychiatric disorder, the Board notes that she was afforded a VA psychiatric examination in June 1992, approximately two months after her separation from service.  The examiner reported that the Veteran was seen with a hospital record, but that her claims file was not available.  The diagnosis was an adjustment disorder, with mixed emotional features.  

The Board observes that the examiner did not review the Veteran's claims file and did not provide an etiological opinion as to the Veteran's diagnosed adjustment disorder, with mixed emotional features.  Additionally, subsequent private and VA treatment records show treatment for variously diagnosed psychiatric problems, including depression; brief reactive depression; a depressive disorder; neurotic depression; a major depressive disorder; depression, not otherwise specified, rule out a major depressive disorder with psychotic features; anxiety; an anxiety state, not otherwise specified; and a generalized anxiety disorder.  The Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain, 21 Vet. App. at 319, 321.  

The April 2014 private treatment report from Dr. Mora Quesada relates diagnoses including a generalized anxiety disorder and a major depression disease.  Dr. Mora Quesada maintained that the Veteran served in the Gulf War Era and that she presented with dermatological, musculoskeletal, and psychiatric disorders that were more probably than not secondary to her military service performance.  

The Board observes that there is no indication that Dr. Mora Quesada reviewed the Veteran's claims file, and he provided no rationale for his opinion that the Veteran's psychiatric problems were secondary to her period of service.  

The Board notes that the Veteran has not been afforded VA examinations as to her claims service connection for a left leg disability; carpel tunnel syndrome of the right wrist; carpal tunnel syndrome of the left wrist; fibromyalgia; and for a skin disorder, to include melasma.  

An April 2014 private treatment report from Dr. Mora Quesada relates diagnoses included bilateral carpal tunnel syndrome; fibromyalgia; and melasma.  As discussed above.  Dr. Mora Quesada maintained that the Veteran served in the Gulf War Era and that she presented with dermatological, musculoskeletal, and psychiatric disorders that were more probably than not secondary to her military service performance.  Dr. Mora Quesada did not review the Veteran's claims file or provide a rational for his opinion.  

In light of the above, the Board finds that the Veteran has not been afforded VA examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to her claims for service connection for a back disability; a psychiatric disorder; a left leg disability; carpal tunnel syndrome of the right wrist; carpal tunnel syndrome of the left wrist; fibromyalgia; and for a skin disorder, to include melasma.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claims for increased rating for right tibia and fibula stress reaction and left tibia and fibula stress reaction, with osteochondritis, the Board observes that the Veteran was last afforded a VA knee and lower leg conditions examination in May 2016.  The diagnoses were right and left tibia and fibula stress reaction and osteochondritis dissecans in the left knee joint.  The Board observes that the findings in that examination report are inadequate as to the Veteran's service-connected right tibia and fibula stress reaction and left tibia and fibula stress reaction, with osteochondritis, in light of the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record. 

Finally, the Board notes that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454. The Board finds that the record raises the issue of a TDIU in this matter.  

In light of Rice and the remand of the claims for increased ratings for right tibia and fibula stress reaction and left tibia and fibula stress reaction, with osteochondritis, the TDIU rating issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all other medical providers who have treated her for psychiatric problems; left leg problems; carpal tunnel syndrome of the right wrist; carpal tunnel syndrome of the left wrist; fibromyalgia; skin problems; right tibia and fibula stress reaction; and left tibia and fibula stress reaction, with osteochondritis.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise her that she may obtain and submit those records herself.  

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service symptomatology regarding her claimed psychiatric disorder; left leg disability; carpal tunnel syndrome of the right wrist; carpal tunnel syndrome of the left wrist; fibromyalgia; and skin disorder, to include melasma, as well as the nature, extent, and severity of her service-connected right tibia and fibula stress reaction and left tibia and fibula stress reaction, with osteochondritis, and the impact of those conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature onset and/or etiology of her claimed psychiatric disorder.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The entire claims file, to include all electronic files, must be reviewed by the examiner. The examiner must diagnose all current psychiatric disorders, to include depression; brief reactive depression; a depressive disorder; neurotic depression; a major depressive disorder; depression, not otherwise specified, rule out a major depressive disorder with psychotic features; anxiety; an anxiety state, not otherwise specified; and a generalized anxiety disorder, etc.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not  that any currently diagnosed psychiatric disorders, to include depression; brief reactive depression; a depressive disorder; neurotic depression; a major depressive disorder; depression, not otherwise specified, rule out a major depressive disorder with psychotic features; anxiety; an anxiety state, not otherwise specified; and a generalized anxiety disorder, etc., are etiologically related to or had their onset during her period of service. 

The examiner must specifically acknowledge and discuss the diagnosis of an adjustment disorder, with mixed emotional features, approximately two months after the Veteran's period of service, and her reports of psychiatric problems during service and since service.  

The examiner must also opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability that was caused or aggravated by her service-connected disabilities, to include her service-connected back disability with radiculopathy.

4.  Schedule the Veteran for an appropriate VA examination(s) to determine the onset and/or etiology of her claimed left leg disability; carpal tunnel syndrome of the right wrist; carpal tunnel syndrome of the left wrist; fibromyalgia; a and skin disorder, to include melasma.  The entire claims file, to include all electronic files, must be reviewed by the examiner(s).  The examiner(s) must specifically indicate if the Veteran has current carpel tunnel syndrome of the right wrist; carpal tunnel syndrome of the left wrist; and fibromyalgia.  The examiner(s) must also diagnose all current left leg disabilities, other than left tibia and fibula stress reaction, with osteochondritis, and all current skin disorders, to include melasma.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner(s) must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed left leg disabilities, other than left tibia and fibula stress reaction, with osteochondritis; carpal tunnel syndrome of the right wrist; carpal tunnel syndrome of the left wrist; fibromyalgia; and skin disorder, to include melasma, are related to and/or had their onset during her period of service.  

The examiner(s) must specifically acknowledge any discuss any reports of the Veteran of left leg problems, other than left tibia and fibula stress reaction, with osteochondritis; right wrist and left wrist problems; fibromyalgia and/or joint complaints; and skin problems during service and since service.  

5.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected right tibia and fibula stress reaction and left tibia and fibula stress reaction, with osteochondritis.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected right tibia and fibula stress reaction and left tibia and fibula stress reaction, with osteochondritis, must be described in detail.  Specifically, the examiner must conduct a thorough orthopedic examination of the Veteran's right knee and left knee disabilities (right tibia and fibula stress reaction and left tibia and fibula stress reaction, with osteochondritis) and provide diagnoses of any pathology found.  

In examining the right knee and left knee disabilities (right tibia and fibula stress reaction and left tibia and fibula stress reaction, with osteochondritis), full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of the opposite undamaged joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner must further comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the right knee disability and the left knee disability (right tibia and fibula stress reaction and left tibia and fibula stress reaction, with osteochondritis), respectively, include recurrent subluxation or lateral instability.  

The examiner must indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right knee and/or left knee (right tibia and fibula stress reaction and left tibia and fibula stress reaction, with osteochondritis) are used repeatedly over a period of time.  The examiner must also determine whether the joints exhibit weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state.  

6.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


